PER CURIAM.
Clyde Calvin Maxey appeals the summary denial of his motion to correct sentence filed pursuant to Florida Rule of Criminal Procedure 3.800. We affirm, noting that appellant must address his complaints about how the Department of Corrections interprets his sentences through administrative proceedings and, if necessary, by petition for extraordinary writ filed in the circuit court in the county in which he is incarcerated. See Killings v. State, 567 So.2d 60 (Fla. 4th DCA 1990).
STONE, STEVENSON and TAYLOR, JJ., concur.